Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

FINAL OFFICE ACTION
 	This Office Action addresses U.S. Patent Application No. 16/560,513, which is filed as a reissue of reissue U.S. Patent Application No. 13/846,566 (hereinafter, the '566 application), which issued as U.S. Patent No. RE 46,302 E ('302 patent), which is a reissue of U.S. Patent Application No. 11/585,988 (hereinafter, the '988 application), entitled “APPARATUS AND METHOD FOR INTERFACING BETWEEN A/V SYSTEM AND PORTABLE DEVICE”, which issued as U.S. Patent No. 8,090,884, (hereinafter, the '884 patent).  
Claims 1-15 and 17-49 are pending.  Claims 1-15, 17 and 18 were issued in the '884 patent.  Claims 19-39 were added and issued in the '302 patent.  Claims 40-49 are newly presented with this reissue application. 



PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

APPLICATION DATA SHEET
The Application Data Sheet is objected to because on page 4, in the Domestic Priority Information section, the patent number RE46302 is listed in the space that is meant for the application number (in this case, 13/846,566).  

DRAWING OBJECTIONS
 	Most of the previous objections to the drawings are withdrawn due to the corrected drawings filed December 29, 2020.

The amended drawings are objected to because:  
Figure 14 of the drawings is not in accordance with 37 CFR 1.81 (pre‑AIA ), which requires that applicant furnish a drawing of his or her invention where 
Applicant has submitted replacement sheets that are not in accordance with 37 CFR 1.84(l).  
As stated in the previous Office action, each amended drawing should be  labeled “Amended”.  For example: 
FIG. 1
[Amended]

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

CLAIM SUPPORT
 		The previous requirement for claim support In accordance with 37 CFR 1.173(c), the reissue applicant must provide an explanation of the support in the disclosure of the patent for the changes made to the claims.  The explanation of support must be on page(s) separate from the page(s) containing the amendment.  
The remarks attached to the amendment of September 4, 2019 include a table of citations in support of the new claims.  
However, some of these citations are quite general (e.g., “FIG 8”), and all of the citations are matched with claim numbers only.  The table does not show where each new limitation of each new claim may be found in the disclosure.  
An explanation of support for each of limitations of the amended claims is required in response to this Office action.  
 		Note also MPEP 1411.02.  Note also MPEP 1453(V)(D), which shows examples of support wherein a separate citation is provided for each limitation of the claim.

CLAIM OBJECTIONS
The previous objections to the format of the claims is withdrawn due to the amendment filed December 29, 2020, which includes claims 19-39 presented in italics and claims 40-49 presented with double underlining.

As stated in the previous Office action, claims 40-49 are objected to because of the following informalities:  
In claim 40, line 13, “in a manner” should replace “and”.

In claim 41, “at least one multimedia content of a plurality of multimedia contents” is improper grammar.
In claim 46, line 4, “to” should replace “with”.
Appropriate correction is required.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
On December 29, 2020, applicant filed a correct reissue declaration.  
The statement of error in the declaration filed December 29, 2020 is as follows:
“This is a NARROWING reissue application. The reissue patent does not include claims of adequately varying scope to provide complete protection of the invention. For example, claim 19 of the reissue patent recites a ‘first controller’ which may raise issues to indefiniteness and means-plus-function terminology.”

The reissue oath/declaration filed with this application is objected to as defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
(1)	The statement of error fails to specify a broadened claim.  Note 37 CFR 1.175(b) and MPEP 1414.01: “If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden.”
This application is a broadening reissue application.  However, the statement of error in the declaration only mentions narrowing.  
For example, new claim 40 lacks the A/V system “capable of controlling an external device” as required of claim 1 of U.S. Patent No. 8,090,884 or lacks “a first controller configured to support an interface”, as required of claim 19, etc.  

 (2)	The declaration has not been signed by each of the joint inventors, which is required for broadening reissue applications.  Note 37 CFR 1.175(b) and MPEP 1414.01: “The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application”.
Further, it is not clear who signed the declaration.  The declaration does not specify the relationship of the person to the inventor.  Note 37 CFR 1.64.

REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
 	
Defective Reissue Declaration
 	Claims 1-15 and 17-49 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The declaration is defective for all of the reasons set forth above with regard to the objections to the declaration.  See 37 CFR 1.175. 



Not Signed by Joint Inventors
Claims 40-49 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46.  
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  

Broadened After Two Years
Claims 40-49 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.  For example, new claim 40 lacks the A/V system “capable of controlling an external device” as required of claim 1 of U.S. Patent No. 8,090,884 and/or lacks “a first controller configured to support an interface”, as required of claim 19 of U.S. Patent No. RE 46,302 E.  
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

Impermissible Recapture
	Claims 19-49 lack subject matter surrendered during the prosecution of the '988 application.  
	Broadly speaking, the overarching invention (including any apparatus, systems or methods) is directed to (1) a digital data recording and/or reproducing device which is an external/portable device that receives control information and provides multimedia content via (2) an interface device to (3) an A/V system that sends the control information and plays the provided multimedia content.  
 	The '988 application included independent claims 14 (directed to the A/V system) and independent claims 39, 47 and 56 (directed to the interface apparatus and methods). These claims were issued as claims 1, 9, 15 and 16, respectively in the '884 patent.
	The '988 application also included non-elected claims to the digital data recording and/or reproducing device (such as independent claim 1) which were withdrawn and canceled prior to issuance of the '884 patent.  
	During the prosecution of the '566 application, applicant successfully argued to the Patent Trial and Appeal Board (PTAB) that new claims directed to the digital recording and/or reproducing device should be considered part of the same invention, stating: “new claim 19 of the present reissue application is related to elected claim 49 of the parent application (U.S. Application No. 11/585,988)” and “Independent claim 30 is a method claim that generally corresponds to claim 19” (reply brief filed March 9, 2019).
	Newly presented independent claim 40 is directed to digital data apparatus that generally corresponds to claim 19 and to method claim 30.

	Consequently, any subject matter related to or interacting with a digital data recording and/or reproducing device (i.e., the external/portable device) that was surrendered during the prosecution of the '988 application must also be present in claims 19-49 in this reissue application.
 	Independent claims 19, 30 and 40 lack the following language which was added to claim 14 (issued as claim 1 in the '884 patent) to overcome rejections based on the prior art during the prosecution of the '988 application:
“multimedia” (multiple occurrences, amendment of August 12, 2009)
“capable of controlling an external device as a source of audio and/or  video output of the A/V system”  (amendment of December 1, 2010)

“transmits/receives control information to/from the external device” (amendment of December 1, 2010)

“an analog audio and/or video signal” (amendment of December 1, 2010)

“such that the received decoded multimedia data is converted into the analog signal as audio and/or video output of the AV system;
wherein the control information transmitted to the external device includes information on a multimedia file as requested from the A/V system and an operation command for controlling an operation on the requested multimedia file;
wherein the control information transmitted from the external device includes information on an operational state associated with the operation; and
wherein the external device decodes the requested multimedia file in accordance with the operation command to generate the decoded digital multimedia data.” (amendment of December 1, 2010)

“digital” (multiple occurrences before “multimedia”, amendment of August July 5, 2011)


“capable of controlling an external device as a source of audio and/or  video output of the A/V system”  

“transmits/receives control information to/from the external device” 

“an analog audio and/or video signal” 

“such that the received decoded multimedia data is converted into the analog signal as audio and/or video output of the AV system;
wherein the control information transmitted to the external device includes information on a multimedia file as requested from the A/V system and an operation command for controlling an operation on the requested multimedia file;
wherein the control information transmitted from the external device includes information on an operational state associated with the operation; and
wherein the external device decodes the requested multimedia file in accordance with the operation command to generate the decoded digital multimedia data.” 

And on pages 15 and 16 of the remarks submitted with the December 1, 2010 amendment, it was argued that the prior art cited in the September 1, 2010 Office action did not teach these added limitations of claim 14.  
The three step test for recapture:
Step 1 - Is There Broadening?
Are the reissue claims are broader than the original patent claims in at least some respects?  Yes, for example, 19, 30 and 40 lack the above-cited language which is required of claim 1 of the '884 patent.
are not broadened (in fact, claims 19-39 are the same) in view of claims 19-39 of the '302 patent.  However, both sets of claims 19-39 and 40-49 are broadened in view of claim 1 of the '884 patent.
Step 2 - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter?
Substep 1 – Did applicant surrender any subject matter in the prosecution of the original application that became the patent to be reissued?  Yes, the surrendered subject matter is noted above.
Substep 2 - Does the broadening in the reissue claims result from eliminating limitations surrendered in the original prosecution?  Yes, independent claims 19, 30 and 40 omit limitations that the prosecution record shows as added to claim 1 to overcome rejections based on prior art during the original prosecution.
Step 3 - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
The reissue claims are not materially narrowed in other respects.  Both sets of claims 19-39 and 40-49 include some different terminology and some different aspects of the invention, but do not significantly differ from claim 1-18 of the '884 patent.  As demonstrated above, it has been established by the prosecution history that all the claims are related subject matter and by the declaration that at least claims 40-49 simply add “additional features further defining the recited apparatus, control information, and control unit.”

See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-49 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-37 of copending Application No. 15/398,289 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons described below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note the following side-by-side comparison of the claims:
U.S. Application No. 16/560,513
U.S. Application No. 15/398,289
1. An audio/video (A/V) system capable of controlling an external device as a source of audio and/or video output of the A/V system, said A/V system comprising:

an interface unit that transmits/receives control information to/from the external device and receives decoded digital multimedia data from the external device;

a digital-to-analog (D/A) conversion unit that converts the received decoded digital multimedia data into an analog audio and/or video signal; and

a control unit that controls the interface unit and the D/A conversion unit such that the received decoded digital multimedia data is converted into the analog signal as audio and/or video output of the A/V system;

wherein the control information transmitted to the external device 

wherein the control information transmitted from the external device includes information on an operational state associated with the operation; and

wherein the external device decodes the requested multimedia file in accordance with the operation command to generate the decoded digital multimedia data.

[Regarding interface apparatus claim 9 and interface method claim 16, these apply in a manner similar to the A/V apparatus claim 1 above; since claim 33 of U.S. Application No. 15/398,289 is also directed to the specifics of the interface circuitry and the control signals therefrom.]

video output);

interface circuitry (interface unit) to establish a communication connection (transmits/receives) with a portable communication device external (external device) to the apparatus; and at least one processor adapted to:

present via the display, an indication indicative of at least one multimedia content (digital multimedia data) stored in the portable communication device, receive a user input (operation command) with respect to the indication, transmit, via the interface circuitry, a control signal (control information) corresponding to the user input to the portable communication device,

receive, via the interface circuitry, decoded data (receives decoded digital multimedia data) corresponding to at least one portion of the at least one multimedia content and control data corresponding to an operational state with respect to the at least one portion of the at least one multimedia content (the control information transmitted from the external device includes information on an operational state),

reproduce the at least one portion of the at least one multimedia content using the decoded data transmitted from the portable communication device (decodes the requested multimedia file in accordance with the operation command to generate the decoded digital multimedia data), and

display, via the display, the control data in relation with the reproducing of the at least one portion of the at least one multimedia content (audio and/or video output of the A/V system).


a storage unit to store digital data encoded in a predetermined format; 

a decoder unit configured to decode the digital data stored in the storage unit; 

a first controller configured to support an interface to communicate with an audio system having a second controller;

a digital/analog conversion unit configured to convert the decoded digital data into analog data;

an output unit configured to output the analog data; 

a control unit configured to:

receive control information from the audio system through the first controller, cause the decoder to decode the stored digital data corresponding to the received control information,

transfer the decoded digital data corresponding to the received control information to the audio system, and

switch into one of a transmission state transmitting the decoded digital data to the audio system through the first controller and an output state converting the decoded data into the analog data by the digital/analog conversion unit and outputting the converted analog data by the output unit.

20. The apparatus of claim 19, wherein the control unit controls the decoder unit to decode the digital data in predetermined units according to a control signal from the audio system, and 

the first controller comprises a first bulk interface sequentially transmitting the data decoded in predetermined units.

21. The apparatus of claim 20, wherein the first controller further comprises a second bulk interface transmitting/receiving the control signal and control information comprising information on the digital data to/from the audio system.

[Regarding method claim 30, this applies in a manner similar to apparatus claim 19 above]



memory (storage unit) to store a plurality of multimedia contents (digital data);

interface circuitry (first and second bulk interfaces) to establish a communication connection with an external device (A/V system); and

at least one processor (control unit) adapted to:

receive, via the interface circuitry, a control signal (receive control information) corresponding to an input with respect to an indication indicative of at least one multimedia content (digital data corresponding to) of the plurality of 

determine an operational state with respect to at least one portion of the at least one multimedia content based at least in part on the control signal (in predetermined units according to a control signal from the audio system), and 

transmit, via the interface circuitry, first output data corresponding to the at least one portion of the at least one multimedia content (transfer the decoded digital data corresponding to the received control information to the audio system / sequentially transmitting the data decoded in predetermined units ) and second output data corresponding to the operational state to the external device such that the at least one portion of the at least one multimedia content can be reproduced via the external device using the first output data transmitted from the portable communication device (transmitting/receiving the control signal and control information comprising information on the digital data to/from the audio system), and that the second output data can be displayed via the external device in relation with reproduction of the at least one portion of the at least one multimedia content via the external device using the first output data (outputting the converted analog data by the output unit).

[Alternatively, Claim 27 applies here]


a storage unit to store digital data encoded in a predetermined format; 

a decoder unit configured to decode the digital data stored in the storage unit; 

a first universal serial bus (USB) port interface configured to communicate with an audio/visual (A/V) system having a second USB port interface;

a digital/analog conversion unit configured to convert the decoded digital data into analog data;

an output unit configured to output the analog data; a control unit configured to:

receive control information from the A/V system through the first universal serial bus (USB) port,

cause the decoder to decode at least one portion of at least one multimedia content included in the digital data and corresponding to the received control information,

transmit, to the A/V system, first output data corresponding to the at least one portion of the at least one multimedia content and second output data including reproduction status information, such that the first output data is reproduced via the A/V system, and that the second output data is displayed via the A/V system in relation with reproduction of the first output data, and

switch into one of a transmission state transmitting the first output data and the second output data to the A/V system through the first USB port interface and 


a display (displayed via the A/V system);

interface circuitry (interface) to establish a communication connection (configured to communicate with) with a portable communication device external (audio/visual (A/V) system) to the apparatus; and 

at least one processor (output unit) adapted to:

present via the display, an indication indicative of at least one multimedia content stored in the portable communication device (displayed via the A/V system), 

receive a user input (receive control information from the A/V system) with respect to the indication, transmit, via the interface circuitry, a control signal (control information) corresponding to the user input to the portable communication device,

receive, via the interface circuitry, decoded data (decode at least one portion of at least one multimedia content … first output data corresponding to the at least one portion of the at least one multimedia content) corresponding to at least one portion of the at least one multimedia content and control data corresponding to an operational state with respect to the at least one portion of the at least one multimedia content (second output data including reproduction status information),

reproduce the at least one portion of the at least one multimedia content using the decoded data transmitted from the portable communication device (decode at least one portion of at least one multimedia content … such that the first output data is reproduced via the A/V system), and

display, via the display, the control data in relation with the reproducing of the at least one portion of the at least one multimedia content (data is displayed via the A/V system).



The inventions of both U.S. Application No. 16/560,513 and U.S. Application No. 15/398,289 comprise four integrated parts: An A/V system, a digital data reproduction apparatus, a portable device and an interface in between them.  Figure 22 shows this most clearly.  Each independent claim in both of these applications is directed to one of these parts, but manages to reference at least one of the other three parts.
The independent claims 1, 9, 16, 30 and 40 of U.S. Application No. 16/560,513 are each describing this same invention, but from the different perspectives of any given one of the integrated parts.  Likewise, the dependent claims are taught similarly as they include many of the overlapping features of these claims.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
An application may include one or more claim limitations that use the words “means for” and also limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	
Three Prong Analysis

	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder. 
A/V system 
external device 
interface unit 
D/A conversion unit 
control unit 
operation command 
portable multimedia device 
USB host controller 
control signal
first bulk interface
second bulk interface
isochronous interface 
bulk interface 
digital stream
interface apparatus
first connection unit 
second connection unit 
interface processing unit 
protocol 
operational state
USB connection unit
first serial connection unit
serial controller 
microcontroller 
bypass unit
second serial connection unit
input unit
device to be used 
portable device 
conversion unit
third connection unit
path 
storage unit 
decoder unit 
first controller 
audio system
second controller
output unit 
USB device controller
USB host controller
digital data recording and/or reproducing apparatus 
digital data apparatus
USB port interface 
communication connection

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

The claim limitations listed below are each modified by functional language, as shown.  
A/V system (“capable of”)
external device (not modified by functional language)
interface unit (“that”)
D/A conversion unit (“that” and “for” and “configured to”)
control unit (“that” and “configured to”)
operation command (“for”)
portable multimedia device (“for”)
USB host controller (“for”)
control signal (not modified by functional language)
first bulk interface (not modified by functional language)
second bulk interface (not modified by functional language)
isochronous interface (“for”)
bulk interface (“for”)
digital stream (not modified by functional language
interface apparatus (not modified by functional language)
first connection unit (“for”)
second connection unit (“for”)
interface processing unit (“that”)
protocol (“for”)
operational state (not modified by functional language)
USB connection unit (not modified by functional language)
first serial connection unit (not modified by functional language)
serial controller (“for”)
microcontroller (“for”)
bypass unit (not modified by functional language)
second serial connection unit (not modified by functional language)
input unit (not modified by functional language)
device to be used (not modified by functional language)
portable device (“for”)
conversion unit (not modified by functional language)
third connection unit (not modified by functional language)
path (“for”)
storage unit (“to store”)
decoder unit (“configured to”)
first controller (“configured to”)
audio system (not modified by functional language)
second controller (not modified by functional language)
output unit (“configured to”)
USB device controller (not modified by functional language)
USB host controller (not modified by functional language)
digital data recording and/or reproducing apparatus (“for”)
digital data apparatus (not modified by functional language)
USB port interface (“configured to”)
communication connection (not modified by functional language)

 	The limitations which have been marked “not modified by functional language” do not meet Prong (B) and will not be further considered in this analysis.  Each of the other limitations meet Prong (B) of the analysis and must be considered in the following step.
(C)	Regarding Prong (C), the MPEP states:

the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure:
A/V system (note, e.g., A/V system 2250)
interface unit (note interface apparatus 1910, or the interfaces within the portable device and/or within the A/V system)
D/A conversion unit (note, e.g., “the conversion unit 1940 is connected to the front end of the first serial connection unit 1930 and converts pin inputs of the car A/V system to fit the pin arrangement of the first serial connection unit”)
control unit (as one example states, “the control unit may control the decoder unit to decode the digital data in predetermined units according to a control signal from the external device”)
operation command (“operation commands include `reproduction`, `pause`, and `next song`, among others”)
portable multimedia device (note, “portable multimedia devices, such as MP3 players”)
USB host controller (“A/V system 510 has an embedded USB host controller 810 that supports a USB control interface … the A/V system 510 receives streaming data through the USB host controller 810 and loads the data in a RAM”)
isochronous interface (“for”)
bulk interface (note “the first bulk interface 1051 and 1052 of the streaming terminals 1004 and 1010 and the second bulk interface 1052 and 1054 of the interface terminals 1006 and 1012 may be implemented as one interface. That is, only one bulk input endpoint and one bulk output endpoint can be set. Transmission and reception of both control information and streaming data can be performed through these endpoints”)
first connection unit (“the first connection unit connects the portable device”)
second connection unit (“the second  connection unit connects the A/V system”)
interface processing unit (note “the interface processing unit 1910 is a module processing a link between the car A/V system and the portable device and processes conversion of data”)
protocol (taught as a predetermined protocol, which may vary from one system to another “M-BUS of Alpine, IP-BUS of Pioneer, C-BUS of Clarion, and ACP BUS of Ford, employ different connection protocols”)
serial controller (note “serial controller 2206 controls data communication with the car A/V system 2250”)
microcontroller (“A microcontroller 953 (hereinafter referred to as an `MCU`) that is in charge of controlling the apparatus”)
portable device (note, “portable multimedia devices, such as MP3 players”
path (this language appears to refer to paths such as shown for Figures 26, 27, 29, 31, etc. – “a path of a digital stream” or “a moving path of streaming data”)
non-transitory computer readable medium (the disclosure provices “Examples of the computer readable recording medium include read-only memory (ROM), random-access memory (RAM), CD-ROMs, magnetic tapes, floppy disks, optical data storage devices, and carrier waves”; However, the language “non-transitory” rules out “carrier waves”)
storage unit (note, e.g., “storage unit 1204 is a storage device, such as a flash memory, and stores a multimedia file encoded in a predetermined format”)
decoder unit (note, e.g., “decoder unit 1208, generates raw data, such as PCM and BMP data, and then, loads the data in the RAM”)
first controller (there are several types of controllers in the disclosure)
output unit (note voice output unit 909 and video output unit 907)
digital data recording and/or reproducing apparatus (note Figure 6)
USB port interface (adequate structure not found – but see explanation below)

With regard to the claimed “USB port interface”, the disclosure does not mention USB ports or “port” at all.  There was, an “output endpoint” mentioned, but there was not a clear description of what this feature means.  Nevertheless, while such a feature was not explicitly discussed in the disclosure, the context of the USB protocol in disclosure makes it seem obvious that the a USB port would be reasonably conveyed to one of skill in the relevant art.   
Thus, the limitations listed above do not meet Prong (C) of the analysis and thus do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.




CLAIM REJECTIONS - 35 USC § 112, 1st PARAGRAPH

 	The previous rejections under 35 U.S.C. §112 (1st ¶) are withdrawn due to the amendment filed December 29, 2020.

CLAIM REJECTIONS - 35 USC § 112, 2nd PARAGRAPH
The previous rejections of claims 19-32 and 34-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to the amendment filed December 29, 2020.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 	In claim 33, line 2, “information on the digital data” has two meanings: “information about the digital data (e.g. metadata)” or “information included within the digital data”.  Clarification is requested.
	
PRIOR ART
The prior art of record that appears most relevant to the present claims was previously cited during the prosecution of the '884 patent.  These include: 
Crutchfield, U.S. Patent Application No. 2003/0088325
Ellenbogen, U.S. Patent Application No. 2006/0134959
Shultz et al. U.S. Patent No. 7,424,588
Pilgrim et al. U.S. Patent Application No. 2006/0004788


RESPONSE TO ARGUMENTS
	The amendment and associated remarks filed December 29, 2020 have been carefully considered by the examiner.  
(1)	 Regarding the requirement for an explanation of claim support, applicant cites the examples in MPEP 1453(V)(D).  Note, however, that each of these examples of support show that at least one citation is provided for each limitation of each claim.
	(2)	Regarding the drawings, most the amended drawings filed December 29, 2020 have overcome the previous objections.  However, as stated in the previous Office action, each amended drawing should be labeled “Amended”.  
	Applicant has argued that “analogue” and “analog” are accepted alternative spellings.  This is correct.  However using both in the same box of the flowchart would suggest that they might refer to different elements of the invention.  Applicant argues that correction is not required.  However it is noted that the correction was made in the amended drawings, so the argument is moot.

	(3)	Regarding the claim objections, applicant has correct all of the previous informalities, except those noted for claims 40, 41 and 46.
	(4)	Regarding the declaration, applicant argues that the reissue application is not broadening and that the examiner “does not assert that the claims of the instant application are broader than those of the reissue patent”.  However, this is not correct.  The previous Office action explicitly noted the broadening of claim 40 versus claim 19.
	Further, in the arguments directed to “impermissible broadening”, applicant appears to have conflated two separate rejections:  (a) the rejection based on a defective oath that does not mention broadening and is not signed by the inventors and (b) the rejection based on impermissible recapture.  
	Neither of these rejections have been overcome by the arguments presented in the remarks filed December 29, 2020.
	(5)	Regarding the double patenting rejection, applicant has elected to defer the filing of a terminal disclaimer until the application is otherwise in condition for allowance.


CONCLUSION
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees: 

/C.M.T/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992